EXHIBIT 10(n)

--------------------------------------------------------------------------------

$1,500,000,000

364-DAY
SECOND AMENDED AND RESTATED
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY

among

DELPHI AUTOMOTIVE SYSTEMS CORPORATION,

The Several Lenders
from Time to Time Parties Hereto

BANK OF AMERICA, NATIONAL ASSOCIATION,
BANK ONE, N.A., BARCLAYS BANK PLC,
CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH,
and DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
as Syndication Agents

and

THE CHASE MANHATTAN BANK,
as Administrative Agent

Dated as of June 23, 2000





--------------------------------------------------------------------------------

CHASE SECURITIES INC.,
as Lead Arranger and Book Manager





--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS 1 1.1 Defined Terms 1 1.2 Other Definitional Provisions
12 SECTION 2. AMOUNT AND TERMS OF THE FACILITIES 12 2.1 Revolving Credit
Commitments 12 2.2 Procedure for Revolving Credit Borrowing 13 2.3 Competitive
Borrowings 13 2.4 Termination or Reduction of Commitments 16 2.5 Prepayments 17
2.6 Conversion and Continuation Options 17 2.7 Minimum Amounts of Eurodollar
Borrowings 17 2.8 Repayment of Loans; Evidence of Debt 18 2.9 Interest Rates and
Payment Dates 18 2.10 Facility Fee 20 2.11 Computation of Interest and Fees 20
2.12 Inability to Determine Interest Rate 20 2.13 Pro Rata Treatment and
Payments 21 2.14 Illegality 22 2.15 Increased Costs 22 2.16 Taxes 23 2.17
Indemnity 25 2.18 Notice of Amounts Payable; Relocation of Lending Office;
Mandatory Assignment 25 2.19 Commitment Increases 26 SECTION 3. REPRESENTATIONS
AND WARRANTIES 28 3.1 Financial Condition 28 3.2 Corporate Existence; Compliance
with Law 28 3.3 Corporate Power; Authorization; Enforceable Obligations 28 3.4
No Legal Bar; No Default 29 3.5 No Material Litigation 29 3.6 Federal
Regulations 29 3.7 Investment Company Act 29 3.8 ERISA 29 3.9 No Material
Misstatements 29 3.10 Environmental Matters 30 3.11 Subsidiaries 30 3.12 Purpose
of Loans 30 SECTION 4. CONDITIONS PRECEDENT 30 4.1 Conditions to Initial Loans
30 4.2 Conditions to Each Loan 31 SECTION 5. AFFIRMATIVE COVENANTS 32 5.1
Financial Statements 32

–i–



--------------------------------------------------------------------------------

              Page

--------------------------------------------------------------------------------

5.2 Certificates; Other Information 32 5.3 Notices 33 5.4 Conduct of Business
and Maintenance of Existence 33 5.5 Books and Records 33 5.6 Environmental Laws
33 SECTION 6. NEGATIVE COVENANTS 34 6.1 Consolidated Leverage Ratio 34 6.2
Indebtedness 34 6.3 Liens 34 6.4 Sale-Leasebacks 34 6.5 Merger, Consolidation,
etc. 35 SECTION 7. EVENTS OF DEFAULT 35 SECTION 8. THE ADMINISTRATIVE AGENT 37
8.1 Appointment 37 8.2 Delegation of Duties 37 8.3 Exculpatory Provisions 37 8.4
Reliance by Administrative Agent 38 8.5 Notice of Default 38 8.6 Non-Reliance on
Administrative Agent and Other Lenders 39 8.7 Indemnification 39 8.8
Administrative Agent in Its Individual Capacity 40 8.9 Successor Administrative
Agent 40 8.10 Syndication Agents and Documentation Agent 40 SECTION 9.
MISCELLANEOUS 40 9.1 Amendments and Waivers 40 9.2 Notices 41 9.3 No Waiver;
Cumulative Remedies 42 9.4 Survival of Representations and Warranties 42 9.5
Payment of Expenses and Taxes 42 9.6 Successors and Assigns; Participations and
Assignments 43 9.7 Adjustments 45 9.8 Counterparts 45 9.9 Severability 46 9.10
GOVERNING LAW 47 9.11 WAIVERS OF JURY TRIAL 47 9.12 Confidentiality 48

–ii–



--------------------------------------------------------------------------------

      SCHEDULES I Commitments; Competitive Bid Lenders II Addresses for Notices
3.11 Subsidiaries EXHIBITS A Competitive Bid Request B Invitation for
Competitive Bids C Competitive Bid D Competitive Bid Accept/Reject Letter E
Assignment and Acceptance F-1 Opinion of Drinker Biddle & Reath LLP, counsel for
the Borrower F-2 Opinion of Simpson Thacher & Bartlett G Promissory Note for
Revolving Credit Loans H Commitment Increase Supplement I Additional Lender
Supplement

–iii–



--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED COMPETITIVE ADVANCE AND

REVOLVING CREDIT FACILITY, dated as of June 23, 2000 (amending and restating the
Amended and Restated Competitive Advance and Revolving Credit Facility dated as
of January 3, 2000, which in turn amended and restated the Competitive Advance
and Revolving Credit Facility dated as of January 4, 1999), among DELPHI
AUTOMOTIVE SYSTEMS CORPORATION, a Delaware corporation (the “Borrower”), the
several banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, NATIONAL ASSOCIATION, BANK ONE,
N.A., BARCLAYS BANK PLC, CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH and
DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as syndication agents
(collectively, the “Syndication Agents”), and THE CHASE MANHATTAN BANK, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).



        The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

             1.1 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:



        “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%. If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, the ABR shall be
determined without regard to clause (b) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.



        “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.



        “Additional Lender”: as defined in subsection 2.19(b).    
      “Additional Lender Supplement”: as defined in subsection 2.19(b).    
      “Aggregate Commitment”: the aggregate amount of the Lenders’ Commitments.



        “Agreement”: this Agreement, as amended, supplemented or otherwise
modified from time to time.



        “Applicable Margin”: as defined in subsection 2.9(e).

 



--------------------------------------------------------------------------------





        “Assignee”: as defined in subsection 9.6(c).



        “Available Commitment”: as to any Lender at any time, the excess, if
any, of such Lender’s Commitment over such Lender’s Revolving Credit Loans.



        “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).



        “Borrowing”: a group of Loans of a single Type made by the Lenders (or,
in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to subsection 2.3) on a single date
and as to which a single Interest Period is in effect.



        “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.



        “Chase”: The Chase Manhattan Bank.



        “Closing Date”: the date hereof, provided that each of the conditions
precedent set forth in subsection 4.1 shall have been satisfied.



        “Code”: the Internal Revenue Code of 1986, as amended from time to time.



        “Commitment”: as to any Lender, the obligation of such Lender to make
Revolving Credit Loans to the Borrower hereunder in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule I, as such amount may be increased or reduced
from time to time in accordance with the provisions of this Agreement.



        “Commitment Increase Supplement”: as defined in subsection 2.19(b).



        “Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Loans then
outstanding constitutes of the aggregate principal amount of the Loans then
outstanding).



        “Commitment Period”: the period from and including the date hereof to
but not including the Termination Date or such earlier date on which the
Commitments shall terminate as provided herein.

2



--------------------------------------------------------------------------------





        “Competitive Bid”: an offer by a Lender to make a Competitive Loan
pursuant to subsection 2.3.



        “Competitive Bid Accept/Reject Letter”: a notification made by the
Borrower pursuant to subsection 2.3(f) in the form of Exhibit D.



        “Competitive Bid Lenders”: the Lenders specified on Schedule I, as such
Schedule is modified from time to time to add additional Competitive Bid Lenders
with the consent of the Borrower, as being “Competitive Bid Lenders.”



        “Competitive Bid Rate”: as to any Competitive Bid made by a Lender
pursuant to subsection 2.3, (i) in the case of a Eurodollar Competitive Loan,
the Eurodollar Rate plus (or minus) the Margin, and (ii) in the case of a Fixed
Rate Loan, the fixed rate of interest offered by the Lender making such
Competitive Bid.



        “Competitive Bid Request”: a request made pursuant to subsection 2.3(b)
in the form of Exhibit A.



        “Competitive Borrowing”: a Borrowing consisting of a Competitive Loan or
concurrent Competitive Loans from the Lender or Lenders whose Competitive Bids
for such Borrowing have been accepted by a Borrower under the bidding procedure
described in subsection 2.3.



        “Competitive Loan”: a Loan (which shall be a Eurodollar Competitive Loan
or a Fixed Rate Loan) made by a Lender pursuant to the bidding procedure
described in subsection 2.3.



        “Confidential Information Memorandum”: the Confidential Information
Memorandum dated May 2000 and furnished to the Lenders.



        “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense (other than interest expense or discount
during such period attributable to Permitted Receivables Financing with an
aggregate principal amount not in excess of $1,500,000,000), (c) amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Loans),
(d) depreciation and amortization expense, (e) amortization of intangibles
(including, but not limited to, goodwill) and organization costs and (f) any
extraordinary, unusual or non-recurring non-cash expenses or losses, and minus,
to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income and (b) any extraordinary, unusual or
non-recurring income or gains, all as determined on a consolidated basis. For
the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, if

3



--------------------------------------------------------------------------------





        during such Reference Period the Borrower or any Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA for such Reference Period may,
at the option of the Borrower, be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this paragraph, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
involves the payment of consideration (including, without limitation, the
assumption of debt) by the Borrower and its Subsidiaries in excess of
$10,000,000.



        “Consolidated Leverage Ratio”: as at the end of any fiscal quarter, the
ratio of (a) Consolidated Total Debt on such day (other than any Permitted
Receivables Financing outstanding on such date in an aggregate principal amount
not to exceed $1,500,000,000 and any other Non-Recourse Debt not related to
accounts receivable of the Borrower or any of its Subsidiaries) to
(b) Consolidated EBITDA for the four fiscal quarter period ending on such day.



        “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.



        “Consolidated Total Assets”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date.



        “Consolidated Total Debt”: at any date and without duplication, (i) the
aggregate principal amount of (i) all Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis and (ii) all guarantees by the Borrower or
any of its Subsidiaries of Indebtedness on a consolidated basis of any other
Person (other than the Borrower or a Subsidiary) at such date.



        “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.



        “Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.



        “Dollars” and “$”: dollars in lawful currency of the United States of
America.



        “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.



        “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued,

4



--------------------------------------------------------------------------------





  promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters relating to the environment.



        “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.



        “Eurocurrency Liabilities”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.



        “Eurodollar Borrowing”: a Borrowing comprised of Eurodollar Loans.



        “Eurodollar Competitive Loan”: any Competitive Loan bearing interest at
a rate determined by reference to the Eurodollar Rate.



        “Eurodollar Loan”: any Eurodollar Competitive Loan or Eurodollar
Revolving Credit Loan.



        “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate of interest determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Dow Jones Markets Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Dow Jones Markets Page (or otherwise on such
service), the “Eurodollar Rate” shall be determined by reference to such other
publicly available service for displaying eurodollar rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, the “Eurodollar Rate” shall instead be the rate per annum equal to
the average (rounded upward to the nearest 1/100th of 1%) of the respective
rates notified to the Administrative Agent by each of the Reference Lenders as
the rate at which such Reference Lender is offered Dollar deposits at or about
10:00 A.M., New York City time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where the eurodollar and
foreign currency and exchange operations in respect of its Eurodollar

5



--------------------------------------------------------------------------------





  Loans are then being conducted for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
the amount of its Eurodollar Loan to be outstanding during such Interest Period.



        “Eurodollar Reserve Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

Eurodollar Rate

--------------------------------------------------------------------------------

1.00 — Eurocurrency Liabilities



        “Eurodollar Revolving Credit Loan”: any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.



        “Event of Default”: any of the events specified in Section 7; provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.



        “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day of such rates on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.



        “Financial Officer”: with respect to any Person, the chief financial
officer, principal accounting officer, a financial vice president, treasurer or
assistant treasurer of such Person.



        “Fixed Rate Borrowing”: a Borrowing comprised of Fixed Rate Loans.



        “Fixed Rate Loan”: any Competitive Loan bearing interest at a fixed
percentage rate per annum specified by the Lender making such Loan in its
Competitive Bid.



        “GAAP”: generally accepted accounting principles in the United States of
America as in effect from time to time and as applied by the Borrower in the
preparation of its most recent financial statements delivered pursuant to
subsection 3.1(b); provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied

6



--------------------------------------------------------------------------------





  immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.



        “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.



        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.



        “Increasing Lender”: as defined in subsection 2.19(b).



        “Indebtedness”: of any Person at any date, the amount outstanding on
such date under notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed (including, without limitation, indebtedness for
borrowed money evidenced by a loan account).



        “Intercompany Sale-Leasebacks”: Sale-Leasebacks involving leases between
the Borrower and a Subsidiary or between Subsidiaries.



        “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
on the date such Loan is paid in full, (b) as to any Eurodollar Loan or Fixed
Rate Loan, the last day of the Interest Period applicable thereto and (c) as to
any Eurodollar Loan or Fixed Rate Loan, having an Interest Period longer than
three months or 90 days, as the case may be, each day which is three months or
90 days, as the case may be, and any multiple thereof, after the first day of
the Interest Period applicable thereto; provided that, in addition to the
foregoing, each of (x) the date upon which both the Commitments have been
terminated and the Loans have been paid in full and (y) the Termination Date
shall be deemed to be an “Interest Payment Date” with respect to any interest
which is then accrued hereunder.



        “Interest Period”: (a) with respect to any Eurodollar Loan:



        (i) initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six (or if available to all the Lenders (or, in the case of
Eurodollar Competitive Loans, the Lender making such Loans) nine or twelve)
months thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and    
      (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or

7



--------------------------------------------------------------------------------





  six (or if available to all the Lenders (or, in the case of Eurodollar
Competitive Loans, the Lender making such Loans) nine or twelve) months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; and



        (b) with respect to any Fixed Rate Loan, the period commencing on the
borrowing date with respect to such Fixed Rate Loan and ending such number of
days thereafter (which shall be not less than seven days or more than 180 days
after the date of such borrowing) as selected by the Borrower in its Competitive
Bid Request given with respect thereto.



  provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:



        (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of an Interest Period pertaining to a
Eurodollar Loan, the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day; and



        (2) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.



  Notwithstanding anything to the contrary contained in this Agreement, no
Interest Period shall be selected by the Borrower which ends on a date after the
Termination Date.



        “Invitation for Competitive Bids”: an invitation made by the Borrower
pursuant to subsection 2.3(c) in the form of Exhibit B.



        “Level I Status”: exists at any date if, at such date, the Borrower has
senior unsecured long-term debt outstanding, without third-party credit
enhancement, which is either rated A- or better by S&P or A3 or better by
Moody’s (it being understood that the higher rating prevails); provided that if
either S&P or Moody’s shall cease to issue ratings of debt securities generally,
then the Administrative Agent and the Borrower shall negotiate in good faith to
agree upon a substitute rating agency (and to correlate the system of ratings of
such substitute rating agency with that of the rating agency for which it is
substituting) and (a) until such substitute rating agency is agreed upon, the
foregoing test may be satisfied on the basis of the rating assigned by the other
such rating agency and (b) after such substitute rating agency is agreed upon,
the foregoing test may be satisfied on the basis of the rating assigned by the
other rating agency or such substitute rating agency.

8



--------------------------------------------------------------------------------





        “Level II Status”: exists at any date if, at such date, Level I Status
does not exist and the Borrower has senior unsecured long-term debt outstanding,
without third-party credit enhancement, which is either rated BBB+ or better by
S&P or Baa1 or better by Moody’s (it being understood that the higher rating
prevails); provided that if either S&P or Moody’s shall cease to issue ratings
of debt securities generally, then the Administrative Agent and the Borrower
shall negotiate in good faith to agree upon a substitute rating agency (and to
correlate the system of ratings of such substitute rating agency with that of
the rating agency for which it is substituting) and (a) until such substitute
rating agency is agreed upon, the foregoing test may be satisfied on the basis
of the rating assigned by the other such rating agency and (b) after such
substitute rating agency is agreed upon, the foregoing test may be satisfied on
the basis of the rating assigned by the other rating agency or such substitute
rating agency.



        “Level III Status”: exists at any date if, at such date, neither Level I
Status nor Level II Status exists and the Borrower has senior unsecured
long-term debt outstanding, without third party credit enhancement, which is
either rated BBB or better by S&P or Baa2 or better by Moody’s (it being
understood that the higher rating prevails); provided that if either S&P or
Moody’s shall cease to issue ratings of debt securities generally, then the
Administrative Agent and the Borrower shall negotiate in good faith to agree
upon a substitute rating agency (and to correlate the system of ratings of such
substitute rating agency with that of the rating agency for which it is
substituting) and (a) until such substitute rating agency is agreed upon, the
foregoing test may be satisfied on the basis of the rating assigned by the other
such rating agency and (b) after such substitute rating agency is agreed upon,
the foregoing test may be satisfied on the basis of the rating assigned by the
other rating agency or such substitute rating agency.



        “Level IV Status”: exists at any date if, at such date, none of Level I
Status, Level II Status or Level III Status exists and the Borrower has senior
unsecured long-term debt outstanding, without third party credit enhancement,
which is either rated BBB- or better by S&P or Baa3 or better by Moody’s (it
being understood that the higher rating prevails); provided that if either S&P
or Moody’s shall cease to issue ratings of debt securities generally, then the
Administrative Agent and the Borrower shall negotiate in good faith to agree
upon a substitute rating agency (and to correlate the system of ratings of such
substitute rating agency with that of the rating agency for which it is
substituting) and (a) until such substitute rating agency is agreed upon, the
foregoing test may be satisfied on the basis of the rating assigned by the other
such rating agency and (b) after such substitute rating agency is agreed upon,
the foregoing test may be satisfied on the basis of the rating assigned by the
other rating agency or such substitute rating agency.



        “Level V Status”: exists at any date if, at such date, none of Level I
Status, Level II Status, Level III Status or Level IV Status exists.



        “Lien”: any mortgage, pledge, lien, security interest, conditional sale
or other title retention agreement or other similar encumbrance.

9



--------------------------------------------------------------------------------





        “Loan”: a Competitive Loan or a Revolving Credit Loan, as the context
shall require; collectively, the “Loans.”



        “Majority Lenders”: at any time, Lenders whose Commitment Percentages
represent greater than 50% of the aggregate Commitments or, if the Commitments
are terminated or for purposes of acceleration pursuant to Section 7, Lenders
holding Loans representing greater than 50% of the aggregate principal amount of
all Loans outstanding.



        “Margin”: as to any Eurodollar Competitive Loan, the margin to be added
to or subtracted from the Eurodollar Rate in order to determine the interest
rate applicable to such Loan, as specified in the Competitive Bid relating to
such Loan.



        “Material Adverse Effect”: a material adverse effect on (a) the
financial condition of the Borrower and its Subsidiaries taken as a whole or
(b) the validity or enforceability of this Agreement or the rights or remedies
of the Administrative Agent and the Lenders hereunder.



        “Material Agreements”: the material contracts of the Borrower, as such
term is defined in Item 601 of SEC Regulation S-K (excluding agreements with
officers and directors) and included in Borrower’s most recently filed
Form 10-K.



        “Moody’s”: Moody’s Investors Service, Inc. and its successors.



        “Non-Recourse Debt”: all Indebtedness which, in accordance with GAAP, is
not required to be recognized on a consolidated balance sheet of the Borrower as
a liability.



        “Note”: a promissory note, executed and delivered by the relevant
Borrower with respect to its Revolving Credit Loans, substantially in the form
of Exhibit G.



        “Original Closing Date”: January 4, 1999.           “Other Lender”: as
defined in subsection 2.19(a).           “Participant”: as defined in subsection
9.6(b).



        “Permitted Receivables Financing”: at any date of determination, the
aggregate amount of any Non-Recourse Debt outstanding on such date relating to
securitizations or other similar off-balance sheet financings of accounts
receivable of the Borrower or any of its Subsidiaries.



        “Person”: an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

10



--------------------------------------------------------------------------------





        “Prime Rate”: the rate of interest per annum equal to the prime rate
publicly announced by the majority of the Reference Lenders as its prime rate
(or similar base rate) in effect at its principal office.



        “Reference Lenders”: The Chase Manhattan Bank, Bank of America, National
Association, Citibank, N.A., Morgan Guaranty Trust Company and the Bank of New
York.



        “Register”: as defined in subsection 9.6(d).



        “Requirement of Law”: as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.



        “Revolving Credit Loans”: as defined in subsection 2.1(a) and shall in
any event include any Loans that remain outstanding after the Termination Date
pursuant to subsection 2.8.



        “Sale-Leasebacks”: as defined in subsection 6.4.           “S&P”:
Standard & Poor’s Ratings Services and its successors.



        “Significant Subsidiary”: as defined in Rule 1-02 of Regulation S-X
promulgated by the U.S. Securities and Exchange Commission and included in the
Borrower’s most recently filed Form 10-K.



        “Status”: as to the Borrower, the existence of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status, as the case may be.



        “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned by such Person,
or by one or more Subsidiaries, or by such Person and one or more Subsidiaries.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.



        “Termination Date”: June 22, 2001.           “Transferee”: as defined in
subsection 9.6(f).

11



--------------------------------------------------------------------------------





        “Type”: as to any Revolving Credit Loan, its nature as an ABR Loan or a
Eurodollar Loan, and as to any Competitive Loan, its nature as a Eurodollar
Competitive Loan or a Fixed Rate Loan.



        “Utilization”: as of the last day of any fiscal quarter of the Borrower,
the percentage equivalent of a fraction (i) the numerator of which is the
average daily principal amount of Loans outstanding (after giving effect to any
borrowing or payment on such date) during such quarter and (ii) the denominator
of which is the average daily amount of the aggregate Commitments of all Lenders
during such quarter, after giving effect to any reduction of the Commitments on
such day. For purposes of subsection 2.9(e), if for any reason any Loans remain
outstanding after termination of the Commitments, the Utilization for each day
on or after the date of such termination shall be deemed to be greater than 33%.

      1.2 Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto.

      (b) As used herein, and any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

      (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

      (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF THE FACILITIES

      2.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans (“Revolving
Credit Loans”) to the Borrower from time to time during the Commitment Period in
an aggregate principal amount at any one time outstanding which does not exceed
the amount of such Lender’s Commitment. During the Commitment Period, the
Borrower may use the Commitments by borrowing, prepaying the Revolving Credit
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. Notwithstanding anything to the contrary contained in this
Agreement, in no event (after giving effect to the use of proceeds of any
Borrowing) shall (i) the amount of any Lender’s Commitment Percentage of a
Borrowing of Revolving Credit Loans exceed such Lender’s Available Commitment at
the time of such

12



--------------------------------------------------------------------------------



Borrowing or (ii) the aggregate amount of Revolving Credit Loans and Competitive
Loans at any one time outstanding exceed the aggregate Commitments then in
effect of all Lenders.

      (b) The Revolving Credit Loans may from time to time be (i) Eurodollar
Loans, (ii) ABR Loans or (iii) a combination thereof, as determined by the
Borrower and notified to the Administrative Agent in accordance with subsections
2.2 and 2.6.

      2.2 Procedure for Revolving Credit Borrowing. The Borrower may borrow
Revolving Credit Loans under the Commitments during the Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested borrowing date, if all or any part of the requested Revolving Credit
Loans are to be Eurodollar Loans, or (b) one Business Day prior to the requested
borrowing date, otherwise), specifying (i) the amount to be borrowed, (ii) the
requested borrowing date, (iii) whether the Borrowing is to be of Eurodollar
Loans, ABR Loans or a combination thereof and (iv) if the Borrowing is to be
entirely or partly of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Periods therefor.
Each Borrowing under the Commitments shall be in an amount equal to $10,000,000
or a multiple of $1,000,000 in excess thereof. Upon receipt of any such notice
from the Borrower, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender will make the amount of its pro rata share of each
Borrowing available to the Administrative Agent for the account of the Borrower
at the office of the Administrative Agent specified in subsection 9.2 prior to
11:00 A.M., New York City time, on the borrowing date requested by the Borrower
in funds immediately available to the Administrative Agent. Such Borrowing will
then immediately be made available to the Borrower by the Administrative Agent
crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

      2.3 Competitive Borrowings.

      (a) The Competitive Bid Option. In addition to the Revolving Credit Loans
which may be made available pursuant to subsection 2.1, the Borrower may, as set
forth in this subsection 2.3, request the Lenders to make offers to make
Competitive Loans to the Borrower during the Commitment Period. The Lenders may,
but shall have no obligation to, make such offers, and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this subsection 2.3.

      (b) Competitive Bid Request. When the Borrower wishes to request offers to
make Competitive Loans under this subsection 2.3, it shall transmit to the
Administrative Agent a Competitive Bid Request to be received no later than
12:00 Noon (New York City time) on (x) the fourth Business Day prior to the date
of Borrowing proposed therein, in the case of a Borrowing of Eurodollar
Competitive Loans or (y) the Business Day immediately preceding the date of
Borrowing proposed therein, in the case of a Fixed Rate Borrowing, specifying:

13



--------------------------------------------------------------------------------





        (i) the proposed date of Borrowing, which shall be a Business Day,



        (ii) the aggregate principal amount of such Borrowing, which shall be
$5,000,000 or a multiple of $1,000,000 in excess thereof,



        (iii) the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period contained in subsection 1.1,
and



        (iv) whether the Borrowing then being requested is to be of Eurodollar
Competitive Loans or Fixed Rate Loans.

A Competitive Bid Request that does not conform substantially to the format of
Exhibit A may be rejected by the Administrative Agent in its sole discretion,
and the Administrative Agent shall promptly notify the Borrower of such
rejection. The Borrower may request offers to make Competitive Loans for more
than one Interest Period in a single Competitive Bid Request. No Competitive Bid
Request shall be given within three Business Days of any other Competitive Bid
Request pursuant to which the Borrower has made a Competitive Borrowing.

      (c) Invitation for Competitive Bids. Promptly after its receipt of a
Competitive Bid Request (but, in any event, no later than 3:00 P.M., New York
City time, on the date of such receipt) conforming to the requirements of
paragraph (b) above, the Administrative Agent shall send to each of the
Competitive Bid Lenders an Invitation for Competitive Bids which shall
constitute an invitation by the Borrower to each such Lender to bid, on the
terms and conditions of this Agreement, to make Competitive Loans pursuant to
the Competitive Bid Request.

      (d) Submission and Contents of Competitive Bids. (i) Each Lender to which
an Invitation for Competitive Bids is sent may submit a Competitive Bid
containing an offer or offers to make Competitive Loans in response to such
Invitation for Competitive Bids. Each Competitive Bid must comply with the
requirements of this paragraph (d) and must be submitted to the Administrative
Agent at its offices specified in subsection 9.2 not later than (x) 9:30 A.M.
(New York City time) on the third Business Day prior to the proposed date of
Borrowing, in the case of a Borrowing of Eurodollar Competitive Loans or
(y) 9:30 A.M. (New York City time) on the date of the proposed Borrowing, in the
case of a Fixed Rate Borrowing; provided that any Competitive Bids submitted by
the Administrative Agent in the capacity of a Lender may only be submitted if
the Administrative Agent notifies the Borrower of the terms of the offer or
offers contained therein not later than fifteen minutes prior to the deadline
for the other Lenders. A Competitive Bid submitted by a Lender pursuant to this
paragraph (d) shall be irrevocable.

      (ii) Each Competitive Bid shall be in substantially the form of Exhibit C
and shall specify:



        (A) the date of the proposed Borrowing,



        (B) the principal amount of the Competitive Loan for which each such
offer is being made, which principal amount (w) may be greater than, equal to or
less than the

14



--------------------------------------------------------------------------------





  Commitment of the quoting Lender, (x) must be in a minimum principal amount of
$5,000,000 or a multiple of $1,000,000 in excess thereof, (y) may not exceed the
principal amount of Competitive Loans for which offers were requested and
(z) may be subject to a limitation as to the maximum aggregate principal amount
of Competitive Loans for which offers being made by such quoting Lender may be
accepted,



        (C) in the case of a Borrowing of Eurodollar Competitive Loans, the
Margin offered for each such Competitive Loan, expressed as a percentage
(specified in increments of 1/10,000th of 1%) to be added to or subtracted from
such base rate,



        (D) in the case of a Fixed Rate Borrowing, the rate of interest per
annum (specified in increments of 1/10,000th of 1%) offered for each such
Competitive Loan, and



        (E) the identity of the quoting Lender.

A Competitive Bid may set forth up to five separate offers by the quoting Lender
with respect to each Interest Period specified in the related Invitation for
Competitive Bids. Any Competitive Bid shall be disregarded by the Administrative
Agent if the Administrative Agent determines that it: (A) is not substantially
in the form of Exhibit C or does not specify all of the information required by
subsection 2.3(d)(ii); (B) contains qualifying, conditional or similar language
(except for a limitation on the maximum principal amount which may be accepted);
(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bids or (D) arrives after the time set
forth in subsection 2.3(d)(i).

      (e) Notice to Borrower. The Administrative Agent shall promptly (and, in
any event, by 10:00 A.M., New York City time) notify the Borrower, by telecopy,
of all the Competitive Bids made (including all disregarded bids), the
Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid was made and the identity of the Lender that
made each bid. The Administrative Agent shall send a copy of all Competitive
Bids (including all disregarded bids) to the Borrower for its records as soon as
practicable after completion of the bidding process set forth in this subsection
2.3.

      (f) Acceptance and Notice by Borrower. The Borrower may in its sole
discretion, subject only to the provisions of this paragraph (f), accept or
reject any Competitive Bid (other than any disregarded bid) referred to in
paragraph (e) above. The Borrower shall notify the Administrative Agent by
telephone, confirmed immediately thereafter by telecopy in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it wishes to
accept any or all of the bids referred to in paragraph (e) above not later than
(x) 10:30 A.M. (New York City time) on the third Business Day prior to the
proposed date of Borrowing, in the case of a Competitive Eurodollar Borrowing or
(y) 10:30 A.M. (New York City time) on the proposed date of Borrowing, in the
case of a Fixed Rate Borrowing; provided that:



        (i) the failure by the Borrower to give such notice shall be deemed to
be a rejection of all the bids referred to in paragraph (e) above;

15



--------------------------------------------------------------------------------





        (ii) the aggregate principal amount of the Competitive Bids accepted by
the Borrower may not exceed the lesser of (A) the principal amount set forth in
the related Competitive Bid Request and (B) the excess, if any, of the aggregate
Commitments of all Lenders then in effect over the aggregate principal amount of
all Loans outstanding immediately prior to the making of such Competitive Loans
(and after giving effect to the use of proceeds thereof),



        (iii) the principal amount of each Competitive Borrowing must be
$5,000,000 or a multiple of $1,000,000 in excess thereof,



        (iv) unless there are any limitations contained in a quoting Lender’s
Competitive Bid, the Borrower may not accept a Competitive Bid made at a
particular Competitive Bid Rate if it has decided to reject any portion of a bid
made at a lower Competitive Bid Rate for the same Interest Period, and



        (v) the Borrower may not accept any Competitive Bid that is disregarded
by the Administrative Agent pursuant to subsection 2.3(d)(ii) or that otherwise
fails to comply with the requirements of this Agreement.

A notice given by the Borrower pursuant to this paragraph (f) shall be
irrevocable.

      (g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Rates for a greater aggregate principal
amount than the amount in respect of which such offers are accepted for the
related Interest Period, the principal amount of Competitive Loans in respect of
which such offers are accepted shall be allocated by the Administrative Agent
among such Lenders as nearly as possible (in integral multiples of $1,000,000,
as the Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers.

      (h) Notification of Acceptance. The Administrative Agent shall promptly
(and, in any event, by 11:00 A.M., New York City time) notify each bidding
Lender whether or not its Competitive Bid has been accepted (and if so, in what
amount and at what Competitive Bid Rate), and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Loan in respect of which its bid has been accepted.

      2.4 Termination or Reduction of Commitments. The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the
Commitments; provided that any termination or reduction of the Commitments that
would reduce the Commitments below the aggregate amount of the Loans then
outstanding, shall be accompanied by a concurrent prepayment of the Loans which
may be made on a non-pro rata basis among the Lenders in the amount necessary to
reduce such Loans to an amount that does not exceed the Commitments as so
reduced. Any such reduction shall be in an amount equal to $10,000,000 or a
multiple of $1,000,000 in excess thereof (or if the Commitments are less than
$10,000,000, such lesser amount) and shall reduce permanently the Commitments
then in effect. Termination and reduction of the Commitments

16



--------------------------------------------------------------------------------



may be made on a non-pro rata basis among the Lenders; provided, that (a) after
giving effect to such termination or reduction, no Lender shall have a
Commitment hereunder in excess of 15% of the aggregate Commitments (as so
reduced), (b) no Default or an Event of Default has occurred and is continuing
and (c) the Loans outstanding shall not exceed the amount of the reduced amount
of the Commitments.

      2.5 Prepayments. The Borrower may, at any time and from time to time,
prepay the Revolving Credit Loans, in whole or in part, without premium or
penalty (but subject to the provisions of subsection 2.17), upon at least two
Business Days’ irrevocable notice to the Administrative Agent, specifying the
date and amount of prepayment and whether the prepayment is of Eurodollar
Revolving Credit Loans, ABR Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with any amounts payable
pursuant to subsection 2.17. Partial prepayments shall be in an aggregate
principal amount of $10,000,000 or a multiple of $1,000,000 in excess thereof.

      2.6 Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Revolving Credit Loans to ABR Loans by giving
the Administrative Agent at least one Business Day’s prior irrevocable notice of
such election; provided that any such conversion of Eurodollar Revolving Credit
Loans may only be made on the last day of an Interest Period with respect
thereto. The Borrower may elect from time to time to convert ABR Loans to
Eurodollar Revolving Credit Loans by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election. Any such notice
of conversion to Eurodollar Revolving Credit Loans shall specify the length of
the initial Interest Period or Interest Periods therefor. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Lender thereof.
All or any part of outstanding Eurodollar Revolving Credit Loans and ABR Loans
may be converted as provided herein; provided that (i) no Loan may be converted
into a Eurodollar Revolving Credit Loan when any Event of Default has occurred
and is continuing and (ii) no Loan may be converted into a Eurodollar Revolving
Credit Loan after the date that is one month prior to the Termination Date.

      (b) Any Eurodollar Revolving Credit Loans may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in subsection 1.1,
of the length of the next Interest Period to be applicable to such Loans;
provided that no Eurodollar Revolving Credit Loan may be continued as such (i)
when any Event of Default has occurred and is continuing or (ii) after the date
that is one month prior to the Termination Date and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Eurodollar Revolving Credit Loans shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period.

17



--------------------------------------------------------------------------------



      2.7 Minimum Amounts of Eurodollar Borrowings. All borrowings, conversions
and continuations of Revolving Credit Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Revolving Credit Loans comprising each Eurodollar Borrowing shall be
equal to $10,000,000 or a multiple of $1,000,000 in excess thereof and so that
there shall not be more than 20 Eurodollar Borrowings outstanding at any one
time.

      2.8 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to each Lender (i) on the Termination Date (or
such earlier date as the Loans become due and payable pursuant to Section 7 or
subsection 2.5), the unpaid principal amount of each Loan made by such Lender;
provided, that, at the Borrower’s option any Loans outstanding on the
Termination Date shall be due and payable in full on the date which is two years
following the Termination Date (or such earlier date as the Loans become due and
payable pursuant to Section 7 or subsection 2.5) and (ii) on the last day of the
applicable Interest Period, the unpaid principal amount of each Competitive Loan
made by such Lender. The Borrower hereby further agrees to pay interest in
immediately available funds at the office of the Administrative Agent on the
unpaid principal amount of such Loans from time to time from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in subsection 2.9.

      (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

      (c) The Administrative Agent shall maintain the Register pursuant to
subsection 9.6(d), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

      (d) The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this subsection 2.8 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

      2.9 Interest Rates and Payment Dates. (a) Each ABR Loan shall bear
interest at a rate per annum equal to the ABR.

18



--------------------------------------------------------------------------------



      (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
a rate per annum equal to (i) in the case of each Eurodollar Revolving Credit
Loan, the Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin and (ii) in the case of each Eurodollar Competitive
Loan, the Eurodollar Rate for the Interest Period in effect for such Borrowing
plus (or minus, as the case may be) the Margin offered by the Lender making such
Loan and accepted by the Borrower pursuant to subsection 2.3.

      (c) Each Fixed Rate Loan shall bear interest at a rate per annum equal to
the fixed rate of interest offered by the Lender making such Loan and accepted
by the Borrower pursuant to subsection 2.3.

      (d) Subject to the provisions of the following sentence, interest shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to paragraph (f) of this subsection 2.9 shall be payable from
time to time on demand. The amount of interest on Revolving Credit Loans to be
paid on any Interest Payment Date shall be the amount which would be due and
payable if the Utilization for the period for which such interest is paid was
less than 33%. On the first Business Day following the last day of each fiscal
quarter of the Borrower and on the Termination Date (or, if earlier, on the date
upon which both the Commitments are terminated and the Loans are paid in full),
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders, an additional amount of interest equal to the difference (if any)
between (i) the amount of interest which would have been payable during such
fiscal quarter (or, in the case of the payment due on the Termination Date, the
portion thereof ending on such date) after giving effect to the actual
Utilization during such period and (ii) the amount of interest which actually
was paid during such period.

      (e) The “Applicable Margin” with respect to each Revolving Credit Loan at
any date shall be the applicable percentage amount set forth in the table below
based upon the Type of such Loan and the Utilization and Status on such date:

                                            Level I Level II Level III Level IV
Level V Status Status Status Status Status

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

If Utilization is less than 33%: Eurodollar Loans 0.3200 % 0.3850 % 0.4500 %
0.6250 % 0.7000 % ABR Loans 0 % 0 % 0 % 0 % 0 % If Utilization is equal to or
greater than 33%: Eurodollar Loans 0.4450 % 0.5100 % 0.5750 % 0.6250 % 0.7000 %
ABR Loans 0 % 0 % 0 % 0 % 0 %

      (f) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any facility fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall

19



--------------------------------------------------------------------------------



bear interest at a rate per annum which is (x) in the case of overdue principal,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this subsection 2.9 plus 2% or (y) in the case of overdue
interest, facility fee or other amount, the rate described in paragraph (a) of
this subsection 2.9 plus 2%, in each case from the date of such non-payment
until such amount is paid in full (as well after as before judgment). For
purposes of this Agreement, principal shall be “overdue” only if not paid in
accordance with the provisions of subsection 2.8.

      2.10 Facility Fee. The Borrower shall pay to the Administrative Agent, for
the ratable account of the Lenders, a facility fee at the rate per annum equal
to (a) for each day that the Borrower has Level I Status, 0.0800% of the
aggregate Commitments prior to the Termination Date and 0.0800% of the aggregate
outstanding principal amount of the Loans thereafter on such day, (b) for each
day that the Borrower has Level II Status, 0.0900% of the aggregate Commitments
prior to the Termination Date and 0.0900% of the aggregate outstanding principal
amount of the Loans thereafter, (c) for each day that the Borrower has Level III
Status, 0.1000% of the aggregate Commitments prior to the Termination Date and
0.1000% of the aggregate outstanding principal amount of the Loans thereafter,
(d) for each day that the Borrower has Level IV Status, 0.1250% of the aggregate
Commitments prior to the Termination Date and 0.1250% of the aggregate
outstanding principal amount of the Loans thereafter and (e) for each day that
the Borrower has Level V Status, 0.1750% of the aggregate Commitments prior to
the Termination Date and 0.1750% of the aggregate outstanding principal amount
of the Loans thereafter. On the first Business Day following the last day of
each fiscal quarter of the Borrower and on the Termination Date (or, if earlier,
on the date upon which both the Commitments are terminated and the Loans are
paid in full), the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders, the portion of such facility fee which accrued
during the fiscal quarter most recently ended (or, in the case of the payment
due on the Termination Date, the portion thereof ending on such date). Such
facility fee shall be based upon the aggregate Commitments of the Lenders from
time to time, regardless of the Utilization from time to time thereunder.

      2.11 Computation of Interest and Fees. (a) Interest on all Loans shall be
computed on the basis of the actual number of days elapsed over a year of
360 days or, on any date when the ABR is determined by reference to the Prime
Rate, a year of 365 or 366 days as appropriate (in each case including the first
day but excluding the last day). Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. All fees shall be computed on the basis of a year composed of
twelve 30-day months. At any time and from time to time upon request of the
Borrower, the Administrative Agent shall deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate applicable to Revolving Credit Loans pursuant to this Agreement.
Each change in the Applicable Margin applicable to Loans or the Facility Fee as
a result of a change in the Borrower’s Status shall become effective on the date
upon which such change in Status occurs.

20



--------------------------------------------------------------------------------



      (b) If any Reference Lender shall for any reason no longer have a
Commitment, such Reference Lender shall thereupon cease to be a Reference
Lender, and if, as a result thereof, there shall only be one Reference Lender
remaining, the Borrower and the Administrative Agent (after consultation with
the Lenders) shall, by notice to the Lenders, designate another Lender as a
Reference Lender so that there shall at all times be at least two Reference
Lenders.

      (c) Each Reference Lender shall use its best efforts to furnish quotations
of rates to the Administrative Agent as contemplated hereby. If any of the
Reference Lenders shall be unable or shall otherwise fail to supply such rates
to the Administrative Agent upon its request, the rate of interest shall,
subject to the provisions of subsection 2.12, be determined on the basis of the
quotations of the remaining Reference Lenders.

      2.12 Inability to Determine Interest Rate. If the Eurodollar Rate cannot
be determined by the Administrative Agent in the manner specified in the
definition of the term “Eurodollar Rate” contained in subsection 1.1 of this
Agreement, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the Lenders as soon as practicable thereafter. Until
such time as the Eurodollar Rate can be determined by the Administrative Agent
in the manner specified in the definition of such term contained in said
subsection 1.1, no further Eurodollar Loans shall be continued as such at the
end of the then current Interest Period or (other than any Eurodollar Loans
previously requested and with respect to which the Eurodollar Rate previously
was determined) shall be made, nor shall the Borrower have the right to convert
ABR Loans to Eurodollar Loans.

      2.13 Pro Rata Treatment and Payments. (a) Each borrowing of Revolving
Credit Loans from the Lenders hereunder, each payment by the Borrower on account
of any facility fee hereunder shall be made pro rata according to the respective
Commitment Percentages of the Lenders. Reduction of the Commitments of the
Lenders may be made pro rata according to the respective Commitment Percentages
of the Lenders or on a non-pro rata basis subject to the requirements of
subsection 2.4, at the option of the Borrower. Except as contemplated by
subsections 2.4 and 2.18(c), each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Revolving Credit Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Credit Loans then held by the Lenders. Each payment by the
Borrower on account of principal of and interest on any Borrowing of Competitive
Loans shall be made pro rata among the Lenders participating in such Borrowing
according to the respective principal amounts of their outstanding Competitive
Loans comprising such Borrowing.

      (b) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without set-off or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Agent’s office specified in subsection
9.2, in Dollars and in immediately available funds. Notwithstanding the
foregoing, the failure by the Borrower to make a payment (or prepayment) prior
to 12:00 Noon on the due date thereof shall not constitute a Default or Event of
Default if such payment is made on such due date; provided, however, that any
payment (or prepayment) made after such time on

21



--------------------------------------------------------------------------------



such due date shall be deemed made on the next Business Day for the purposes of
interest and reimbursement calculations. The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

      (c) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the deadline for funding a Borrowing that such Lender will
not make the amount that would constitute its Commitment Percentage of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the borrowing date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this subsection
2.13 shall be conclusive in the absence of manifest error. If such Lender’s
Commitment Percentage of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such borrowing
date, the Administrative Agent shall be entitled to recover such amount with
interest thereon at the Federal Funds Effective Rate, on demand, from the
Borrower.

      2.14 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, such Lender shall give
notice thereof to the Administrative Agent and the Borrower describing the
relevant provisions of such Requirement of Law (and, if the Borrower shall so
request, provide the Borrower with a memorandum or opinion of counsel of
recognized standing (as selected by such Lender) as to such illegality),
following which (a) the commitment of such Lender hereunder to make Eurodollar
Loans, continue Eurodollar Loans as such and convert ABR Loans to Eurodollar
Loans shall forthwith be canceled and (b) such Lender’s Loans then outstanding
as Eurodollar Loans (including, without limitation, such Lender’s Eurodollar
Competitive Loans in the case of clause (ii) below), if any, shall be converted
automatically to ABR Loans (i) on the respective last days of the then current
Interest Periods with respect to such Loans or (ii) within such earlier period
as required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to subsection 2.17.

22



--------------------------------------------------------------------------------



      2.15 Increased Costs. (a) If (i) there shall be any increase in the cost
to any Lender of agreeing to make or making, funding or maintaining any Loans or
(ii) any reduction in any amount receivable in respect thereof, and such
increased cost or reduced amount receivable is due to either:



        (x) the introduction of or any change in or in the interpretation of any
law or regulation after the date hereof; or



        (y) the compliance with any guideline or request made after the date
hereof from any central bank or other Governmental Authority (whether or not
having the force of law),

then (subject to the provisions of subsection 2.18) the Borrower shall from time
to time, upon demand by such Lender pay such Lender additional amounts
sufficient to compensate such Lender for such increased cost or reduced amount
receivable.

      (b) If any Lender shall have reasonably determined that (i) the
applicability of any law, rule, regulation or guideline adopted after the date
hereof pursuant to or arising out of the July 1988 paper of the Basle Committee
on Banking Regulations and Supervisory Practices entitled “International
Convergence of Capital Measurement and Capital Standards,” or (ii) the adoption
after the date hereof of any other law, rule, regulation or guideline regarding
capital adequacy affecting such Lender, or (iii) any change arising after the
date hereof in the foregoing or in the interpretation or administration of any
of the foregoing by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or
(iv) compliance by such Lender (or any lending office of such Lender), or any
holding company for such Lender which is subject to any of the capital
requirements described above, with any request or directive of general
application issued after the date hereof regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of any such holding company as a direct
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or any such holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s policies
and the policies of such holding company with respect to capital adequacy) by an
amount deemed by such Lender to be material, then (subject to the provisions of
subsection 2.17) from time to time such Lender may request the Borrower to pay
to such Lender such additional amounts as will compensate such Lender or any
such holding company for any such reduction suffered, net of the savings (if
any) which may be reasonably projected to be associated with such increased
capital requirement. Any certificate as to such amounts which is delivered
pursuant to subsection 2.18(a) shall, in addition to any items required by
subsection 2.18(a), include the calculation of the savings (if any) which may be
reasonably projected to be associated with such increased capital requirement;
provided that in no event shall any Lender be obligated to pay or refund any
amounts to the Borrower on account of such savings.

      (c) In the event that any Governmental Authority shall impose any
Eurocurrency Liabilities which increase the cost to any Lender of making or
maintaining Eurodollar Loans,

23



--------------------------------------------------------------------------------



then (subject to the provisions of subsection 2.18) the Borrower shall
thereafter pay in respect of the Eurodollar Loans of such Lender a rate of
interest based upon the Eurodollar Reserve Rate (rather than upon the Eurodollar
Rate). From and after the delivery to the Borrower of the certificate required
by subsection 2.18(a), all references contained in this Agreement to the
Eurodollar Rate shall be deemed to be references to the Eurodollar Reserve Rate
with respect to each such affected Lender.

      2.16 Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes or any other tax based upon net income
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement). If any such non-excluded taxes, levies, imposts,
duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”) are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
or pursuant to this Agreement; provided, however, that the Borrower shall not be
required to increase any such amounts payable to any Lender that is not
organized under the laws of the United States of America or a state thereof if
such Lender fails to comply with the requirements of paragraph (b) of this
subsection 2.16. Whenever any Non-Excluded Taxes are payable by the Borrower, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this subsection 2.16 shall survive the termination of this
Agreement and the payment of all other amounts payable hereunder.



        (b) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof shall:



        (i) deliver to the Borrower and the Administrative Agent (A) two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, and (B) an Internal
Revenue Service Form W-8BEN, or successor applicable form, as the case may be;

24



--------------------------------------------------------------------------------





        (ii) deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrower; and



        (iii) obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Borrower and the
Administrative Agent. Such Lender shall certify (i) in the case of a Form W-
8BEN or W-8ECI, that it is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes and
(ii) in the case of a Form W-8BEN, that it is entitled to an exemption from
United States backup withholding tax. Each Person not incorporated under the
laws of the United States of America or a state thereof that is an Assignee
hereunder pursuant to subsection 9.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this subsection 2.16.

      2.17 Indemnity. Subject to the provisions of subsection 2.18(a), the
Borrower agrees to indemnify each Lender and to hold each Lender harmless from
any loss or reasonable expense which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of any Loan hereunder after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment of Eurodollar Loans or Fixed Rate Loans on a day
which is not the last day of an Interest Period with respect thereto. Such
indemnification shall be in an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding the Applicable Margin or Margin included therein) over
(ii) the amount of interest (as determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. This
covenant shall survive the termination of this Agreement and the payment of all
other amounts payable hereunder.

      2.18 Notice of Amounts Payable; Relocation of Lending Office; Mandatory
Assignment. (a) In the event that any Lender becomes aware that any amounts are
or will be owed to it pursuant to subsection 2.14, 2.15, 2.16(a) or 2.17, then
it shall promptly notify the Borrower thereof and, as soon as possible
thereafter, such Lender shall submit to the Borrower a

25



--------------------------------------------------------------------------------



certificate indicating the amount owing to it and the calculation thereof. The
amounts set forth in such certificate shall be prima facie evidence of the
obligations of the Borrower hereunder; provided, however, that the failure of
the Borrower to pay any amount owing to any Lender pursuant to subsection 2.14,
2.15, 2.16(a) or 2.17 shall not be deemed to constitute a Default or an Event of
Default hereunder to the extent that the Borrower is contesting in good faith
its obligation to pay such amount by ongoing discussions diligently pursued with
such Lender or by appropriate proceedings.

      (b) If a Lender claims any additional amounts payable pursuant to
subsection 2.14, 2.15 or 2.16(a), it shall use its reasonable efforts
(consistent with legal and regulatory restrictions) to avoid the need for paying
such additional amounts, including changing the jurisdiction of its applicable
lending office, provided that the taking of any such action would not, in the
reasonable judgment of the Lender, be disadvantageous to such Lender.

      (c) In the event that any Lender delivers to the Borrower a certificate in
accordance with subsection 2.18(a) (other than a certificate as to amounts
payable pursuant to subsection 2.17), or the Borrower is required to pay any
additional amounts or other payments in accordance with subsection 2.14, 2.15 or
2.16(a), the Borrower may, at its own expense and in its sole discretion,
(i) require such Lender to transfer or assign, in whole or in part, without
recourse (in accordance with subsection 9.6), all or part of its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans) to another Person (provided that the Borrower, with the full
cooperation of such Lender, can identify a Person who is ready, willing and able
to be an Assignee with respect to thereto) which shall assume such assigned
obligations (which Assignee may be another Lender, if such Assignee Lender
accepts such assignment) or (ii) during such time as no Default or Event of
Default has occurred and is continuing, terminate the Commitment of such Lender
and prepay all outstanding Loans (other than Competitive Loans) of such Lender;
provided that (x) the Borrower or the Assignee, as the case may be, shall have
paid to such Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the Loans (other than Competitive Loans)
made by it hereunder and (subject to subsection 2.17) all other amounts owed to
it hereunder and (y) such assignment or termination of the Commitment of such
Lender and prepayment of Loans does not conflict with any law, rule or
regulation or order of any court or Governmental Authority.

      2.19 Commitment Increases. (a) Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may request from time to time that the
Aggregate Commitments be increased by an amount not less than $50,000,000 or a
whole multiple of $10,000,000 in excess thereof, provided that the Borrower may
only request such an increase once in any six-month period and in no event shall
the Aggregate Commitments exceed $2,000,000,000. Such increase in the Aggregate
Commitments shall be effected as follows: the Borrower may (i) request one or
more of the Lenders to increase the amount of its Commitment (which request
shall be in writing and sent to the Administrative Agent to forward to such
Lender or Lenders) and/or (ii) arrange for one or more financial institutions
not a party hereto (an “Other Lender”) to become parties to and Lenders under
this Agreement, provided that (x) the Administrative Agent shall have approved
such Other Lender, which approval shall not be unreasonably withheld, and
(y) after giving effect to such increase, no Lender shall have a

26



--------------------------------------------------------------------------------



Commitment hereunder which exceeds an amount equal to 15% of the Aggregate
Commitments. In no event may any Lender’s Commitment be increased without the
prior written consent of such Lender, and the failure of any Lender to respond
to the Borrower’s request for an increase shall be deemed a rejection by such
Lender of the Borrower’s request. The Aggregate Commitments may not be increased
if, at the time of any proposed increase hereunder, a Default or Event of
Default has occurred and is continuing. Upon any request by the Borrower to
increase the Aggregate Commitments hereunder, the Borrower shall be deemed to
have represented and warranted on and as of the date of such request that no
Default or Event of Default has occurred and is continuing. Notwithstanding
anything contained in this Agreement to the contrary, no Lender shall have any
obligation whatsoever to increase the amount of its Commitment, and each Lender
may at its option, unconditionally and without cause, decline to increase its
Commitment.

      (b) If any Lender is willing, in its sole and absolute discretion, to
increase the amount of its Commitment hereunder (such a Lender hereinafter
referred to as an “Increasing Lender”), it shall enter into a written agreement
to that effect with the Borrower and the Administrative Agent, substantially in
the form of Exhibit H (a “Commitment Increase Supplement”), which agreement
shall specify, among other things, the amount of the increased Commitment of
such Increasing Lender. Upon the effectiveness of such Increasing Lender’s
increase in Commitment, Schedule I hereto shall, without further action, be
deemed to have been amended as appropriate to reflect the increased Commitment
of such Increasing Lender. Any Other Lender which, with the consent of the
Borrower and the Administrative Agent (which consent, in the case of the
Administrative Agent, shall not be unreasonably withheld), is willing to become
a party hereto and a Lender hereunder, shall enter into a written agreement with
the Borrower and the Administrative Agent, substantially in the form of
Exhibit I (an “Additional Lender Supplement”), which agreement shall specify,
among other things, its Commitment hereunder. When such Other Lender becomes a
Lender hereunder as set forth in the Additional Lender Supplement, Schedule I
shall, without further action, be deemed to have been amended as appropriate to
reflect the Commitment of such Other Lender. Upon the execution by the
Administrative Agent, the Borrower and such Other Lender of such Additional
Lender Supplement, such Other Lender shall become and be deemed a party hereto
and a “Lender” hereunder for all purposes hereof and shall enjoy all rights and
assume all obligations on the part of the Lenders set forth in this Agreement,
and its Commitment shall be the amount specified in its Additional Lender
Supplement. Each Other Lender which executes and delivers an Additional Lender
Supplement and becomes a party hereto and a “Lender” hereunder pursuant to such
Additional Lender Supplement is hereinafter referred to as an “Additional
Lender.”

      (c) In no event shall an increase in a Lender’s Commitment or the
Commitment of an Other Lender become effective until the Administrative Agent
shall have received a certificate from the Borrower, to the effect that the
representations and warranties shall be true and correct in all material
respects and no Default or Event of Default shall have occurred and be
continuing after giving effect to the increase in the Aggregate Commitments
resulting from the increase in such Lender’s Commitment or the extension of a
Commitment by such Other Lender. In no event shall an increase in a Lender’s
Commitment or the Commitment of an Other Lender which results in the Aggregate
Commitments exceeding the amount which is authorized at such time in resolutions
previously delivered to the Administrative Agent become effective until the

27



--------------------------------------------------------------------------------



Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the Board of Directors or
the Executive Committee of the Board of Directors of the Borrower authorizing
the borrowings contemplated pursuant to such increase, certified by the
Secretary or an Assistant Secretary of the Borrower. Concurrently with the
execution by an Increasing Lender of a Commitment Increase Supplement or by an
Additional Lender of an Additional Lender Supplement, the Borrower shall make
such borrowing from such Increasing Lender or Additional Lender, and/or shall
make such prepayment of outstanding Revolving Credit Loans, as shall be required
to cause the aggregate outstanding principal amount of Revolving Credit Loans
owing to each Lender (including each such Increasing Lender and Additional
Lender) to be proportional to such Lender’s share of the Aggregate Commitments
after giving effect to any increase thereof. The Borrower agrees to indemnify
each Lender and to hold each Lender harmless from any loss or expense incurred
as a result of any such prepayment in accordance with subsection 2.17, as
applicable.

      (d) Upon any Lender entering into a Commitment Increase Supplement or any
Additional Lender becoming a party hereto, the Administrative Agent shall notify
each other Lender thereof and shall deliver to each Lender a copy of the
Additional Lender Supplement executed by such Additional Lender and the
Commitment Increase Supplement executed by such Increasing Lender.

SECTION 3. REPRESENTATIONS AND WARRANTIES

      To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans, the Borrower hereby represents and warrants to
the Administrative Agent and each Lender that:

      3.1 Financial Condition. The Borrower has heretofore furnished to each
Lender a copy of the audited consolidated financial statements of the Borrower
for the fiscal years ended December 31, 1998 and December 31, 1999 and unaudited
consolidated financial statements of the Borrower for the quarterly period ended
March 31, 2000. Such financial statements present fairly the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries as
of, and for the fiscal years and fiscal quarters ended on, such dates in
accordance with GAAP (subject, in the case of such quarterly statements, to
normal year-end audit adjustments). Other than as disclosed in the Borrower’s
10-K dated February 9, 2000, or in the Confidential Information Memorandum,
between December 31, 1999 and the Closing Date, there has been no development or
event which has had a Material Adverse Effect.

      3.2 Corporate Existence; Compliance with Law. The Borrower (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except to the extent
that all failures to be duly qualified and

28



--------------------------------------------------------------------------------



in good standing could not, in the aggregate, have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

      3.3 Corporate Power; Authorization; Enforceable Obligations. The Borrower
has the corporate power and authority, and the legal right, to make, deliver and
perform this Agreement and to borrow hereunder and has taken all necessary
corporate action to authorize the borrowings on the terms and conditions of this
Agreement and to authorize the execution, delivery and performance of this
Agreement. No consent or authorization of any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement.
This Agreement has been duly executed and delivered on behalf of the Borrower.
This Agreement constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

      3.4 No Legal Bar; No Default. The execution, delivery and performance of
this Agreement, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or Contractual Obligation of the
Borrower and will not result in, or require, the creation or imposition of any
Lien on any of its properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation, except to the extent that all such violations and
creation or imposition of Liens could not, in the aggregate, have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

      3.5 No Material Litigation. No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of its or their respective properties or revenues as
of the Closing Date (a) with respect to this Agreement or any of the actions
contemplated hereby, or (b) which involves a probable risk of an adverse
decision which would materially restrict the ability of the Borrower to comply
with its obligations under this Agreement.

      3.6 Federal Regulations. No part of the proceeds of any Loans will be used
for “buying,” “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect or for any purpose which violates the provisions of the
Regulations of such Board of Governors.

      3.7 Investment Company Act. The Borrower is not an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

29



--------------------------------------------------------------------------------



      3.8 ERISA. The Borrower is in compliance with all material provisions of
ERISA, except to the extent that all failures to be in compliance could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

      3.9 No Material Misstatements. No report, financial statement or other
written information furnished by or on behalf of such Borrower to the
Administrative Agent or any Lender pursuant to subsection 3.1 or subsection
5.1(a) contains or will contain any material misstatement of fact or omits or
will omit to state any material fact necessary to make the statements therein,
in light of the circumstances under which they were, are or will be made, not
misleading, except to the extent that the facts (whether misstated or omitted)
do not result in a Material Adverse Effect. No report, financial statement or
other written information furnished by or on behalf of the Borrower for
inclusion in the Confidential Information Memorandum contained as of the Closing
Date any material misstatement of fact or omitted to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except to the extent that the facts
(whether misstated or omitted) do not result in a Material Adverse Effect. Any
forward-looking information contained in the Confidential Information Memorandum
is based upon good faith judgment believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such information may
differ from the projected results set forth therein by a material amount.

      3.10 Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

      3.11 Subsidiaries. The Subsidiaries listed on Schedule 3.11 constitute all
the Subsidiaries of the Borrower on the date hereof which are “significant
subsidiaries” within the meaning of Regulation S-X of the U.S. Securities and
Exchange Commission (other than as set forth in such schedule).

      3.12 Purpose of Loans. The proceeds of the Loans shall be used by the
Borrower for its general corporate purposes including transactions with its
Subsidiaries.

SECTION 4. CONDITIONS PRECEDENT

      4.1 Conditions to Initial Loans. The agreement of each Lender to make the
initial Loan to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such Loan, of the following conditions
precedent:

30



--------------------------------------------------------------------------------





        (a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered (including, without limitation, by way of a
telecopied signature page) by a duly authorized officer of the Borrower and each
Lender.



        (b) Secretary’s Certificate. The Administrative Agent shall have
received a certificate of the Secretary or Assistant Secretary of the Borrower,
in form and substance satisfactory to the Administrative Agent, which
certificate shall (i) certify as to the incumbency and signature of the officers
of the Borrower executing this Agreement (with the President or a Vice President
of the Borrower attesting to the incumbency and signature of the Secretary or
Assistant Secretary providing such certificate), (ii) have attached to it a
true, complete and correct copy of each of the certificate of incorporation and
by-laws of the Borrower or a statement that there have been no changes since
those previously delivered in connection with the Original Closing Date,
(iii) have attached to it a true and correct copy of the resolutions of the
Board of Directors of the Borrower or a duly authorized committee thereof or a
duly authorized officer thereof, which resolutions shall authorize the
execution, delivery and performance of this Agreement and the borrowings by the
Borrower hereunder and (iv) certify that, as of the date of such certificate
(which shall not be earlier than the date hereof), none of such certificate of
incorporation, by-laws or resolutions shall have been amended, supplemented,
modified, revoked or rescinded.



        (c) Fees. All fees payable by the Borrower to Chase Securities Inc., the
Administrative Agent or any Lender on the Closing Date and all expenses payable
under subsection 9.5 for which invoices have been received before the Closing
Date shall have been paid.



        (d) Legal Opinions. The Administrative Agent shall have received,
(i) the executed legal opinion of Drinker Biddle & Reath LLP, counsel to the
Borrower, substantially in the form of Exhibit F-1 and (ii) the executed legal
opinion of Simpson Thacher & Bartlett, counsel to the Administrative Agent,
substantially in the form of Exhibit F-2. The Borrower hereby instructs the
counsel referenced in clause (i) to deliver its opinion for the benefit of the
Administrative Agent and each of the Lenders.



        (e) No Material Adverse Effect. Other than as disclosed in the
Borrower’s 10-K dated February 9, 2000 or in the Confidential Information
Memorandum, since December 31, 1999, no development or event shall have occurred
that has had or could reasonably be expected to have a Material Adverse Effect.

The Administrative Agent shall notify the Borrower and each Lender promptly
after the satisfaction of the foregoing conditions.

      4.2 Conditions to Each Loan. The agreement of each Lender to make any Loan
requested to be made by it on any date (including, without limitation, its
initial Loan and any Competitive Loan to be made by it) is subject to the
satisfaction of the following conditions:

31



--------------------------------------------------------------------------------





        (a) Notice of Borrowing. The Administrative Agent shall have received a
notice of borrowing, as required by subsection 2.2 or 2.3, as the case may be.



        (b) Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to this Agreement shall be true
and correct in all material respects on and as of such date as if made on and as
of such date, except to the extent any such representation and warranty
specifically relates to an earlier date, in which case such representation and
warranty shall have been true and correct as of such earlier date.



        (c) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Loans requested to be
made on such date.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this subsection 4.2 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

      The Borrower hereby agrees that, so long as the Commitments remain in
effect, or any amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall:

      5.1 Financial Statements. Furnish to each Lender:



        (a) as soon as available, but in any event within 110 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year; and



        (b) as soon as available, but in any event not later than 60 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Borrower and its consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year;

all such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

32



--------------------------------------------------------------------------------



      5.2 Certificates; Other Information. Furnish to:



        (a) each Lender, concurrently with the delivery of the financial
statements referred to in subsections 5.1(a) and 5.1(b), a certificate of a
Financial Officer (i) stating that, to the best of such Officer’s knowledge,
(A) such financial statements present fairly the financial condition and results
of operations of the Borrower and its Subsidiaries for the period referred to
therein (subject, in the case of interim statements, to normal year- end audit
adjustments) and (B) during such period the Borrower has performed all of its
covenants and other agreements contained in this Agreement to be performed by
it, and that no Default or Event of Default has occurred, except as specified in
such certificate, and (ii) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the provisions
of subsection 6.1 on the date of such financial statements;



        (b) each Lender, within 15 days after the same become public, copies of
all financial statements and reports which the Borrower may make to, or file
with, the Securities and Exchange Commission or any successor or analogous
Governmental Authority;



        (c) the Administrative Agent, within ten Business Days after the
occurrence thereof, written notice of any change in Status; provided that the
failure to provide such notice shall not delay or otherwise affect any change in
the Applicable Margin or other amount payable hereunder which is to occur upon a
change in Status pursuant to the terms of this Agreement; and



        (d) the Administrative Agent, promptly, such additional financial and
other information as the Administrative Agent, on behalf of any Lender, may from
time to time reasonably request and that is reasonably related to such Lender’s
credit analysis of the Borrower and which request does not impose an
unreasonable burden on the Borrower to satisfy.

      5.3 Notices. Promptly give notice to the Administrative Agent and each
Lender of (a) the occurrence of any Default or Event of Default, accompanied by
a statement of a Financial Officer setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto and (b) so long as the Borrower is not subject to the periodic
reporting requirements of the Securities Exchange Act of 1934, as amended, (i)
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect and (ii) any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

      5.4 Conduct of Business and Maintenance of Existence. (a) Continue to
engage in its principal line of business as now conducted by it, (b) preserve,
renew and keep in full force and effect its corporate existence and (c) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its principal line of

33



--------------------------------------------------------------------------------



business, except, in any such case, as otherwise permitted pursuant to
subsection 6.5 or to the extent that failure to do so would not have a Material
Adverse Effect.

      5.5 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.

      5.6 Environmental Laws. Except as could not in the aggregate reasonably be
expected to result in a Material Adverse Effect:



        (a) comply with all applicable Environmental Laws, and obtain and comply
with and maintain any and all permits, licenses or other approvals required by
applicable Environmental Laws; and



        (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.

SECTION 6. NEGATIVE COVENANTS

      The Borrower hereby agrees that, so long as the Commitments remain in
effect or any amount is owing to any Lender or the Administrative Agent
hereunder:

      6.1 Consolidated Leverage Ratio. The Borrower shall not, directly or
indirectly, permit the Consolidated Leverage Ratio to exceed 3.25 to 1.0 at the
end of any fiscal quarter.

      6.2 Indebtedness. The Borrower shall not, directly or indirectly, permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness or
any guarantee of Indebtedness (other than Indebtedness of any Subsidiary to the
Borrower or to any other Subsidiary and other than Permitted Receivables
Financings), except Indebtedness and guarantees in an aggregate principal amount
at any one time outstanding, which when combined with (but without duplication)
(i) the aggregate outstanding principal amount of obligations secured by a Lien
upon any of the property or revenues of the Borrower or any of its Subsidiaries
at such time (other than Liens securing Indebtedness of any Subsidiary to the
Borrower or to any other Subsidiary and other than Liens securing Permitted
Receivables Financings) and (ii) the aggregate amount of Sale-Leasebacks
consummated since the Original Closing Date and which are outstanding on the
relevant date of determination (other than Sale-Leasebacks to the extent the
proceeds thereof are used to refinance any Sale-Leaseback which was in existence
on the Original Closing Date and other than Intercompany Sale-Leasebacks), shall
not exceed 15% of Consolidated Total Assets as reflected in the most recent
annual audited consolidated financial statements of the Borrower delivered
pursuant to subsection 5.1(a).

34



--------------------------------------------------------------------------------



      6.3 Liens. The Borrower shall not nor shall it permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired (other
than Liens securing Indebtedness of any Subsidiary to the Borrower or to any
other Subsidiary and other than Liens securing Permitted Receivables
Financings), except Liens at any one time outstanding with respect to which the
aggregate outstanding principal amount of the obligations secured thereby, which
when combined with (but without duplication) (i) the aggregate principal amount
of Indebtedness and guarantees of Indebtedness of any Subsidiary outstanding at
such time (other than Indebtedness of any Subsidiary to the Borrower or to any
other Subsidiary and other than Permitted Receivables Financings) and (ii) the
aggregate amount of Sale-Leasebacks consummated since the Original Closing Date
and which are outstanding on the relevant date of determination (other than
Sale-Leasebacks to the extent the proceeds thereof are used to refinance any
Sale-Leaseback which was in existence on the Original Closing Date and other
than Intercompany Sale-Leasebacks), shall not exceed 15% of Consolidated Total
Assets as reflected in the most recent annual audited consolidated financial
statements of the Borrower delivered pursuant to subsection 5.1(a).

      6.4 Sale-Leasebacks. The Borrower shall not nor shall it permit any
Subsidiary to, directly or indirectly, enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of any
property owned by the Borrower or any Subsidiary (except for Intercompany
Sale-Leasebacks), which property has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person (“Sale-Leasebacks”), except for
Sale-Leasebacks consummated since the Original Closing Date and which are
outstanding on the relevant date of determination (other than Sale-Leasebacks to
the extent the proceeds thereof are used to refinance any Sale-Leaseback which
was in existence on the Original Closing Date) in an aggregate amount, which
when combined with (but without duplication) (i) the aggregate outstanding
principal amount of obligations secured by a Lien upon any of the property or
revenues of the Borrower or any of its Subsidiaries at the time of entering into
any such Sale- Leaseback (other than Liens securing Indebtedness of any
Subsidiary to the Borrower or to any other Subsidiary and other than Liens
securing Permitted Receivables Financings) and (ii) the aggregate principal
amount of Indebtedness and guarantees of Indebtedness of any Subsidiary
outstanding at such time (other than Indebtedness of any Subsidiary to the
Borrower or to any other Subsidiary and other than Permitted Receivables
Financings), shall not exceed 15% of Consolidated Total Assets as reflected in
the most recent annual audited consolidated financial statements of the Borrower
delivered pursuant to subsection 5.1(a).

      6.5 Merger, Consolidation, etc. The Borrower shall not, directly or
indirectly, merge or consolidate with any other Person, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) or sell or convey all
or substantially all of its assets to any Person unless, in the case of mergers
and consolidations, (a) the Borrower shall be the continuing corporation and
(b) immediately before and immediately after giving effect to such merger or
consolidation, no Default or Event of Default shall have occurred and be
continuing.

35



--------------------------------------------------------------------------------



SECTION 7. EVENTS OF DEFAULT



        If any of the following events shall occur and be continuing:



        (a) The Borrower shall (i) fail to pay any principal of any Loan when
due in accordance with the terms hereof or (ii) fail to pay any interest on any
Loan or any other amount which is payable hereunder and (in the case of this
clause (ii) only) such failure shall continue unremedied for more than five
Business Days after written notice thereof has been given to the Borrower by the
Administrative Agent or the Majority Lenders; or



        (b) Any representation or warranty made or deemed made by the Borrower
in Section 3 or any certified statement furnished pursuant to subsection 5.2(b)
shall prove to have been incorrect on or as of the date made or deemed made or
certified if the facts or circumstances incorrectly represented or certified
result in a Material Adverse Effect; or



        (c) The Borrower shall default in the observance of the agreement
contained in subsection 5.3(a) or subsection 5.4(a) or (b) or Section 6; or



        (d) The Borrower shall default in the observance or performance of any
other agreement contained in this Agreement (other than as provided in
paragraphs (a), (b) and (c) of this Section 7), and such default shall continue
unremedied for a period of 30 days after written notice thereof shall have been
given to the Borrower by the Administrative Agent or the Majority Lenders; or



        (e) The Borrower or any Significant Subsidiary shall default in any
payment of $50,000,000 or more of principal of or interest on any Indebtedness
or in the payment of $50,000,000 or more on account of any guarantee in respect
of Indebtedness, beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness or guarantee was created; or



        (f) Any event or condition occurs that results in any Indebtedness or
any guarantee of Indebtedness of the Borrower or any of its Significant
Subsidiaries of an aggregate principal amount of $50,000,000 or more becoming
due in full or payable in full prior to the scheduled maturity of such
Indebtedness or guarantee or that requires the prepayment, repurchase,
redemption or defeasance thereof in full, prior to the scheduled maturity of
such Indebtedness or guarantee (other than pursuant to any voluntary
prepayments, customary due-on-sale clause or any provision requiring prepayment
of such Indebtedness based on excess cash flow, permitted asset sales or
permitted debt or equity issuances, in each case contained in the terms of such
Indebtedness); provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or



        (g) (i) The Borrower or any of its Significant Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment,

36



--------------------------------------------------------------------------------





  winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Significant
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Borrower or any of its Significant
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 90 days; or (iii) there shall be commenced against the
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 90 days from the entry
thereof; or



        (h) One or more judgments or decrees shall (i) be entered against the
Borrower, (ii) not have been vacated, discharged, satisfied, stayed or bonded
pending appeal within 60 days from the entry thereof and (iii) involve a
liability (not paid or fully covered by insurance) of either (A) $40,000,000 or
more, in the case of any single judgment or decree or (B) $100,000,000 or more
in the aggregate, in the case of all such judgments and decrees; or



        (i) The Borrower or any of its Significant Subsidiaries shall default in
the performance of any of its obligations under, or otherwise fail to observe or
perform any covenant, condition or agreement contained in, any of the Material
Agreements, to the extent the consequences of any such default or failure could
reasonably be expected to result in a Material Adverse Effect;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be taken:
(i) with the consent of the Majority Lenders, the Administrative Agent may, or
upon the request of the Majority Lenders, the Administrative Agent shall, by
notice to the Borrower declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Majority Lenders, the Administrative Agent may, or upon the request of
the Majority Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable. Except as expressly provided
above in this Section 7, presentment, demand, protest and all other notices of
any kind are hereby expressly waived.

37



--------------------------------------------------------------------------------



SECTION 8. THE ADMINISTRATIVE AGENT

      8.1 Appointment. Each Lender hereby irrevocably designates and appoints
Chase as the Administrative Agent of such Lender under this Agreement, and each
such Lender irrevocably authorizes Chase, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

      8.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

      8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or for any failure of the Borrower to perform
its obligations hereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Borrower.

      8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first

38



--------------------------------------------------------------------------------



receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Majority Lenders (or, to the
extent that this Agreement expressly requires a higher percentage of Lenders,
such higher percentage), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the obligations owing by the Borrower hereunder.

      8.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall promptly notify the Borrower (unless the Borrower shall have
delivered such notice to the Administrative Agent) and then give notice thereof
to the Lenders (provided that the failure to notify the Borrower shall not
impair any of the rights of the Administrative Agent and the Lenders with
respect to the events and circumstances specified in such notice). The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

      8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower which may

39



--------------------------------------------------------------------------------



come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

      8.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought under this subsection 8.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their Commitment
Percentages immediately prior to such date of payment in full), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the amounts owing hereunder) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The Administrative Agent shall have the right
to deduct any amount owed to it by any Lender under this subsection 8.7 from any
payment made by it to such Lender hereunder and shall provide notice of such
calculation to such Lender. The agreements in this subsection 8.7 shall survive
the payment of the Loans and all other amounts payable hereunder.

      8.8 Administrative Agent in Its Individual Capacity. The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower as though the Administrative
Agent were not the Administrative Agent hereunder. With respect to its Loans
made or renewed by it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

      8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 90 days’ notice to the Lenders and the Borrower and
following the appointment of a successor Administrative Agent in accordance with
the provisions of this subsection 8.9. If the Administrative Agent shall resign
as Administrative Agent under this Agreement, then the Majority Lenders shall
appoint from among the Lenders willing to serve as Administrative Agent a
successor Administrative Agent for the Lenders, which successor Administrative
Agent shall be approved by the Borrower (which approval shall not be
unreasonably withheld), whereupon such successor Administrative Agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor Administrative Agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative

40



--------------------------------------------------------------------------------



Agent or any of the parties to this Agreement or any holders of the obligations
owing hereunder. If no successor agent has accepted appointment as
Administrative Agent by the date that is 90 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

      8.10 Syndication Agents and Documentation Agent. Neither of the
Syndication Agents nor the Documentation Agent shall have any duties or
responsibilities hereunder in their capacities as such.

SECTION 9. MISCELLANEOUS

      9.1 Amendments and Waivers. Neither this Agreement, nor any terms hereof
may be amended, supplemented or modified except in accordance with the
provisions of this subsection 9.1. The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent may, from time
to time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or (b) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the principal amount of any Loan, or
reduce the stated rate of any interest or fee payable hereunder, or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the consent of
each Lender directly affected thereby, or (ii) amend, modify or waive any
provision of this subsection 9.1 or reduce the percentage specified in the
definition of Majority Lenders, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, in each case
without the written consent of all the Lenders, or (iii) amend, modify or waive
any provision of Section 8 or any other provision of this Agreement governing
the rights or obligations of the Administrative Agent without the written
consent of the then Administrative Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Borrower, the Lenders, the Administrative Agent
and all future holders of the obligations owing hereunder. In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

41



--------------------------------------------------------------------------------



      9.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or four days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in Schedule II in the case of the other parties hereto, or to
such other address as may be hereafter notified by the respective parties hereto
and any future holders of the obligations owing hereunder:

      The Borrower: Delphi Automotive Systems Corporation
5725 Delphi Drive
Troy, Michigan 48098
Attention: Treasurer
Telecopy: (248) 813-2590
Telephone: (248) 813-2592

  The Administrative
Agent: The Chase Manhattan Bank
The Loan and Agency Services Group
One Chase Manhattan Plaza
8th Floor
New York, New York 10081
Attention: Lenora Kiernan
Telecopy: (212) 552-5650
Telephone: (212) 552-7309

  with a copy to: The Chase Manhattan Bank
270 Park Avenue
47(th) Floor
New York, New York 10017
Attention: Richard Duker
Telecopy: (212) 972-9854
Telephone: (212) 270-3057

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.3, 2.4, 2.5 and 2.6 shall not be
effective until received.

      9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

42



--------------------------------------------------------------------------------



      9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans hereunder.

      9.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses reasonably incurred in connection with the development, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees, disbursements
and other reasonable charges of counsel to the Administrative Agent, (b) to pay
or reimburse each Lender and the Administrative Agent for all its reasonable
costs and expenses reasonably incurred in connection with the enforcement of any
rights under this Agreement, including, without limitation, the reasonable fees,
disbursements and other reasonable charges of counsel to the Administrative
Agent and to the several Lenders (other than those incurred in connection with
the compliance by the relevant Lender with the provisions of subsection
2.18(a)), and (c) to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay by the Borrower in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, and (d) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, reasonable expenses or disbursements of any kind or nature whatsoever (it
being understood that this shall not include the fees and disbursements of
counsel to any of the Lenders (other than Chase) in connection with (i) their
review of this Agreement prior to the Closing Date or (ii) prior to the
occurrence of a Default or an Event of Default, any amendment or waiver to this
Agreement or any assignment to another Lender pursuant to the terms hereof) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”); provided that the Borrower shall have no obligation
hereunder to the Administrative Agent or any Lender with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of the
Administrative Agent or any such Lender. The agreements in this subsection 9.5
shall survive repayment of the Loans and all other amounts payable hereunder.

      9.6 Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the obligations owing
hereunder and their respective successors and assigns, except that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender.

      (b) Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities

43



--------------------------------------------------------------------------------



(“Participants”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder;
provided that such Lender shall have given prior written notice to the Borrower
of the identity of such Participant. In the event of any such sale by a Lender
of a participating interest to a Participant, such Lender’s obligations under
this Agreement to the other parties to this Agreement shall remain unchanged,
such Lender shall remain solely responsible for the performance thereof, such
Lender shall remain the holder of any obligation owing to it hereunder for all
purposes under this Agreement, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. In no event shall any
Participant under any such participation have any right to approve any amendment
or waiver of any provision of this Agreement, or any consent to any departure by
the Borrower therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Loans or any fees
payable hereunder, or postpone the date of the final maturity of the Loans, in
each case to the extent subject to such participation. The Borrower hereby
agrees that each Participant shall be entitled to the benefits of subsections
2.15, 2.16 and 2.17 with respect to its participation in the Commitments and the
Loans outstanding from time to time as if it was a Lender; provided that no
Participant shall be entitled to receive any greater amount pursuant to any such
subsection than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

      (c) Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time and from time to time assign to any
Lender or any affiliate thereof (other to an affiliate of a Lender, if such
assignment would result in increased costs to the Borrower) or, with the consent
of the Borrower (which shall not be unreasonably withheld) and the
Administrative Agent, to an additional bank or financial institution (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of
Exhibit E, executed by such Assignee, such assigning Lender (and, in the case of
an Assignee that is not then a Lender or an affiliate thereof, by the Borrower
and the Administrative Agent) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that, unless the Borrower and
the Administrative Agent otherwise consent, any such assignment to an Assignee
which is not a Lender (before giving effect to such assignment) or an affiliate
thereof shall be in a minimum amount of $5,000,000. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of (and be) a Lender hereunder with a Commitment
as set forth therein, and (y) the assigning Lender thereunder shall, to the
extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto). Notwithstanding anything to the contrary contained herein, any
Lender may sell, transfer, assign or grant participations in all or any part of
the Competitive Loans made by it.

44



--------------------------------------------------------------------------------



      (d) The Administrative Agent shall maintain at its address referred to in
subsection 9.2 a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. The entries in the Register shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register as the owner of the Loan
recorded therein for all purposes of this Agreement. The Register shall be
available for inspection and copying by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall provide a copy of the Register to the Borrower on a
monthly basis.

      (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or an affiliate thereof, by the Borrower and the Administrative
Agent) together with payment by the Lender to the Administrative Agent of a
registration and processing fee of $3,500, the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the assigning
Lender, its Assignee and the Borrower.

      (f) The Borrower authorizes each Lender to disclose to any prospective
Participant, any Participant or any prospective Assignee (each, a “Transferee”)
any and all financial information in such Lender’s possession concerning the
Borrower and its affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or which has been delivered to
all Lenders by or on behalf of the Borrower in connection with their respective
credit evaluations of the Borrower and its affiliates prior to becoming a party
to this Agreement; provided that (i) such Transferee has executed and delivered
to the Borrower a written confidentiality agreement substantially in the form of
that which has been executed and delivered by each Lender prior to the date
hereof and (ii) in the case of any information other than that contained in the
Confidential Information Memorandum, the Borrower has been informed of the
identity of such Transferee and has consented to the disclosure of such
information thereto. Nothing contained in this subsection 9.6(f) shall be deemed
to prohibit the delivery to any Transferee of any financial information which is
otherwise publicly available.

      (g) Nothing herein shall prohibit any Lender from pledging or assigning
all or any portion of its Loans to any Federal Reserve Bank in accordance with
applicable law. In order to facilitate such pledge or assignment, the Borrower
hereby agrees that, upon request of any Lender at any time and from time to time
after the Borrower has made its initial borrowing hereunder, the Borrower shall
provide to such Lender, at the Borrower’s own expense, a Note evidencing the
Revolving Credit Loans owing to such Lender.

      9.7 Adjustments. If any Lender (a “benefitted Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect

45



--------------------------------------------------------------------------------



thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7(g), or otherwise), such that
it has received aggregate payments or collateral on account of its Loans in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans which are then due and
payable, or interest thereon, such benefitted Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Loans, or shall provide such other Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

      9.8 Counterparts. (a) This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

      (b) By its signature hereto, each Lender hereby agrees that this Agreement
shall become effective immediately upon the execution and delivery on June 23,
2000 by the Borrower and the Administrative Agent of this Agreement. In the
event that this Agreement has not been duly executed and delivered by each
Person listed on the signature pages hereto (other than the Borrower and the
Administrative Agent, with respect to which the execution and delivery of this
Agreement shall be a condition precedent to its effectiveness) on or before the
date upon which this Agreement becomes effective in accordance with the
immediately preceding sentence, this Agreement shall nevertheless become
effective with respect to those Persons who have executed and delivered it on or
before such effective date and those Persons who have not executed and delivered
it (such Persons, the “Non-Executing Banks”) shall be deemed not to be Lenders
hereunder.

      (c) On the date of effectiveness of this Agreement, the Borrower may
(after consultation with the Administrative Agent) designate one or more Lenders
(the “Designated Lenders”) to assume the Commitments which would have been held
by the Non-Executing Banks and, if the Designated Lenders agree to assume such
Commitments, (i) Schedules I and II shall be deemed to be amended to reflect
such increase in the respective Commitment of each Designated Lender and the
omission of each Non-Executing Bank as a Lender hereunder and (ii) the
respective Commitment of each Designated Lender shall be deemed to be such
increased amount for all purposes hereunder.

      (d) Notwithstanding anything to the contrary contained herein, (i) the
Commitment of a Lender shall not be increased (without the prior written consent
of such Lender) as a result of the failure of any other Person to execute and
deliver this Agreement or otherwise and (ii) in no event shall the aggregate
Commitments of all Lenders exceed $2,000,000,000.

46



--------------------------------------------------------------------------------



      9.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

      9.10 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

      9.11 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

      9.12 Confidentiality. Each of the Administrative Agent, the Issuing Lender
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this subsection, to any
Assignee of or Participant in, or any prospective Assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this subsection or (ii) becomes
available to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this subsection shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

47



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

  DELPHI AUTOMOTIVE SYSTEMS
CORPORATION   By:

--------------------------------------------------------------------------------

     Name:
     Title:   THE CHASE MANHATTAN BANK, as
Administrative Agent and as a Lender   By:

--------------------------------------------------------------------------------

     Name:
     Title:   BANK OF AMERICA, NATIONAL
ASSOCIATION, as Syndication Agent and as a
Lender   By:

--------------------------------------------------------------------------------

     Name:
     Title:   BANK ONE, N.A., as Syndication Agent and as a
Lender   By:

--------------------------------------------------------------------------------

     Name:
     Title:   BARCLAYS BANK PLC, as Syndication Agent
and as a Lender   By:

--------------------------------------------------------------------------------

     Name:
     Title:   CITIBANK, N.A., as Syndication Agent and as a
Lender   By:

--------------------------------------------------------------------------------

     Name:
     Title:





--------------------------------------------------------------------------------

  DEUTSCHE BANK AG
NEW YORK BRANCH, as Syndication Agent   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:   DEUTSCHE BANK AG
NEW YORK BRANCH AND/OR CAYMAN
ISLANDS BRANCH, as a Lender   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:   DRESDNER BANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES, as Syndication
Agent and as a Lender   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:   AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED   By:

--------------------------------------------------------------------------------

     Name:
     Title:   BANCA COMMERCIALE ITALIANA - NEW
YORK BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:





--------------------------------------------------------------------------------

  BANCA DI ROMA   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:   FLEETBOSTON, N.A   By:

--------------------------------------------------------------------------------

     Name:
     Title:   THE BANK OF NEW YORK   By:

--------------------------------------------------------------------------------

     Name:
     Title:   THE BANK OF NOVA SCOTIA   By:

--------------------------------------------------------------------------------

     Name:
     Title:   BANK OF TOKYO - MITSUIBISHI TRUST
COMPANY   By:

--------------------------------------------------------------------------------

     Name:
     Title:   BAYERISCHE LANDESBANK
GIROZENTRALE
CAYMAN ISLANDS BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:





--------------------------------------------------------------------------------

  CREDIT INDUSTRIEL ET COMMERCIAL   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:   COMERICA BANK   By:

--------------------------------------------------------------------------------

     Name:
     Title:   COMMERZBANK AG
NEW YORK AND GRAND CAYMAN
BRANCHES   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:   CREDIT LYONNAIS, CHICAGO BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:   DAI ICHI KANGYO BANK LTD   By:

--------------------------------------------------------------------------------

     Name:
     Title:   FIRST UNION NATIONAL BANK   By:

--------------------------------------------------------------------------------

     Name:
     Title:





--------------------------------------------------------------------------------

  BAYERISCHE HYPO-UND VEREINSBANK AG
NEW YORK BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:   INDUSTRIAL BANK OF JAPAN, LIMITED,
NEW YORK BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:   KBC BANK N.V   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:   KEYBANK NATIONAL ASSOCIATION   By:

--------------------------------------------------------------------------------

     Name:
     Title:   HSBC BANK USA   By:

--------------------------------------------------------------------------------

     Name:
     Title:   HSBC BANK PLC   By:

--------------------------------------------------------------------------------

     Name:
     Title:





--------------------------------------------------------------------------------

  NATIONAL WESTMINSTER BANK PLC
NEW YORK BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:   NATIONAL WESTMINSTER BANK PLC
NASSAU BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:   THE NORTHERN TRUST COMPANY   By:

--------------------------------------------------------------------------------

     Name:
     Title:   THE SANWA BANK, LTD
NEW YORK BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:   SOCIETE GENERALE   By:

--------------------------------------------------------------------------------

     Name:
     Title:   TORONTO DOMINION (TEXAS), INC   By:

--------------------------------------------------------------------------------

     Name:
     Title:   ABN AMRO BANK N.V   By:

--------------------------------------------------------------------------------

     Name:
     Title:   By:

--------------------------------------------------------------------------------

     Name:
     Title:   ARAB BANKING CORPORATION (B.S.C.)
NEW YORK BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:   THE NORINCHUKIN BANK, NEW YORK
BRANCH   By:

--------------------------------------------------------------------------------

     Name:
     Title:

